Citation Nr: 1232306	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1974. The Veteran had service in the Republic of Vietnam from December 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim of entitlement to service connection for PTSD. 

The Veteran's PTSD claim was denied by the Board in a May 2008 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2009, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated June 1, 2009 granted the motion, vacated the Board's May 2008 decision, and remanded the case to the Board.

In January 2010, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in a February 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Service connection for PTSD

The Veteran's attorney reported in a statement dated in February 2011 that the Veteran currently receives treatment for his claimed PTSD from St. Louis University.  The Board observes that the most recent psychiatric treatment records from St. Louis University are dated May 2010.  Accordingly, on remand, attempts should be made to obtain updated psychiatric treatment records from St. Louis University. 

Additionally, the Board observes that the Veteran submitted VA psychiatric treatment records dated in May and June 2012.  The Board notes that the Veteran's VA claims folder is absent any VA treatment records dated after March 2011.    

The procurement of pertinent outstanding VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for an acquired psychiatric disorder other than PTSD

In the Veteran's April 2006 substantive appeal for his PTSD claim, he expressed disagreement with the above-referenced June 2005 rating decision which the Court determined denied entitlement to service connection for an acquired psychiatric disorder other than PTSD.  A statement of the case (SOC) pertaining to this issue had yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Although a SSOC of the claim was issued in February 2012 which continued the denial of the Veteran's claim, the SSOC does not contain appropriate notice of the Veteran's appellate rights as instructed by the Board in the January 2010 remand.  Furthermore, under VA regulations an SSOC is not to be used to "respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  38 C.F.R. § 19.31(a) (2011).  
Accordingly, the Board finds that another remand is required for compliance with its January 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who recently treated him for his psychiatric disorder(s).  Of particular interest are medical records from St. Louis University after May 2010.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any outstanding VA treatment records pertaining to the Veteran's psychiatric disorder(s) from March 2011.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should issue a SOC pertaining to the issue 
of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights. 

3. After undertaking any additional development 
which it deems to be necessary, the RO should readjudicate the Veteran's claim of entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



